Citation Nr: 1818487	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-28 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased compensation of residuals of right distal fibula fracture, currently rated as 10 percent disabling.

2.  Entitlement to service connection for right knee disability to include as secondary to the Veteran's service connected residuals of right distal fibula fracture.


REPRESENTATION

Appellant represented by:	Carol B. King, Agent


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1979 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.

The Board remanded the case to the Agency of Original Jurisdiction in May 2014, and it has since been returned to the Board.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 20, 2014, the Veteran's right ankle disability was productive of no more than moderate limitation of motion. 

1.  From October 20, 2014, the Veteran's right ankle disability was productive of marked limitation of motion; ankylosis has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent prior to October 20, 2014, for a right ankle disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271 (2017).  

From October 20, 2014, the criteria for a 20 percent rating for right ankle disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5271 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected right ankle disability.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

For the entirety of the appeal period, the Veteran's right ankle disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71 (a), Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating contemplates "moderate" limitation of motion.  In order to warrant a higher, 20 percent rating, "marked" limitation of motion must be shown.

The Board notes that the words "moderate "and "marked "are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  In this regard, however, normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71 (a), Plate II.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  To help render that expression intelligible, it should be noted that where there is ankylosis (the joint is fixed) in plantar flexion less than 30 degrees, the schedular rating only provides a 20 percent evaluation under Diagnostic Code 5270.  Similarly, where there is ankylosis of the subastragalar or tarsal joint in poor weight bearing position, the rating is only 20 percent, and where there is malunion of the os calcis or astragalus with marked deformity, the rating is only 20 percent.  Thus, a 10 percent evaluation for the ankle could reasonably contemplate one that is "seriously disabled."   

The Veteran submitted his claim for an increased rating in May 2008.  Over the course of the appeal, he has consistently reported right ankle pain and swelling, and that his right ankle prevents him from walking or standing for long periods of time.

On VA examination in August 2007, the Veteran described pain in his right ankle.  The Veteran reportedly used a cane during flare-ups, which occurred 2 or 3 times a week, but he could walk for 20 minutes, and no abnormality to his gait was noted.  Range of motion of the ankle was from 0 to 20 degrees dorsiflexion and 0 to 40 degrees plantar flexion.  With repetition there was no additional limitation due to pain, fatigue, weakness or lack of endurance in the right ankle.  The x-rays of the right tibia and fibula were negative, although a calcaneus spur was noted.

On November 2007 VA examination, the Veteran reported right lower leg pain at the distal fibula area.  He also reported pain to the lateral aspect to the right ankle, however, there was no swelling, erythematous changes, giving way or locking sensation of the right ankle.  He stated that he has flare-ups of right lower leg pain on prolonged walking; and that running also aggravates the leg pain.  He also stated he has been using a walking cane since 2006.  

On examination, it was noted the Veteran walked with a small limp to favor the right leg.  There was no deformity, no abnormal angulation of the right lower leg, and no evidence of malunion or nonunion condition.  Palpation of the right lower leg revealed mild tenderness at the distal third of the right fibula; however, no effusion, no muscle atrophy, and no muscle spasm was noted.  Range of motion of the ankle was to 20 degrees dorsiflexion with some pain noted at 20 degrees and 45 degrees plantar flexion without pain.  There were no changes in range of motion with repetitive use.  The examiner reported that the Veteran continues to work, but at a less strenuous job at the textile plant.

A July 2008 VA treatment record shows the Veteran described pain and swelling in his right lower extremity.  He reported that it gets worse after he has been on his feet for hours.  He stated that rest and ice helps with the pain.  See Fayetteville VAMC

On July 2008 VA examination, the Veteran stated he has lateral pain to the ankle with intermittent swelling with pain rated a 9 on a scale of 1-10.  He said the pain does not radiate, and there was no weakness, stiffness, heat, redness, instability or giving way to the ankle.  There also was no locking, fatigability or decrease in endurance, and no flare ups as the pain is always a 9-10 on a scale of 1-10.  Active range of motion was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees with complaints of pain at those end points.  Range of motion was not affected by repetition.  

A June 2009 VA treatment record show intermittent complaints of pain to the right ankle.  A June 2009 x-ray revealed mild degenerative changes of the posterior malleolus.  See Fayetteville VAMC.

October 20, 2014 VA examination revealed the Veteran complained of stiffness, difficulty walking and swelling.  Range of motion was to 30 degrees plantar flexion and to 0 degrees dorsiflexion, which did not change after repetitive use testing.  The ankle also was tender to palpation medially.  Flare-ups did not produce any additional limitation of motion, but rather increased pain.  Muscle testing was normal but there was some instability observed and the Veteran reportedly used a cane.  Functional loss attributed to the disability included less movement than normal, pain on movement, swelling, instability of station, disturbance of locomotion and interference with standing.  

On January 2018 VA examination, the Veteran described he experienced flare ups of the ankle that produced swelling and aching.  He also described his functional loss as "Foot flop or drop all the time."  On examination, pain was noted on dorsiflexion and plantar flexion, with dorsiflexion to 15 degrees and plantar flexion to 35 degrees with complaints of pain.  Range of motion was not affected by repetition.  Pain, weakness, fatigability or incoordination were considered to  significantly limit functional ability with repeated use over a period of time, and while the examiner did not describe this limitation in terms of range of motion, it was noted the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  However, there was no evidence of muscle atrophy, ankylosis or dislocation, and muscle strength was normal.  Likewise, there was no ankle instability indicated.  The examiner noted objective evidence of pain on passive range of motion testing of the right ankle, and objective evidence of pain on non-weight bearing of the right ankle.

As noted above, the Veteran has been assigned a 10 percent evaluation for right ankle limitation of motion. The current evaluation contemplates periarticular pathology productive of painful motion. The evaluation is also consistent with moderate limited motion.  In order to warrant a higher evaluation, he must have the functional equivalent of marked limited motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the Board finds that prior to October 2014, the Veteran's right ankle disability is not productive of marked limitation of motion.  In so finding, the Board observes, the measured range of motion findings were normal, with no muscle atrophy present, or weakness or instability.  While the Veteran mentioned flare ups, he was examined when his pain was apparently at its worse (in 2008) and even then he had full range of motion.  Thus, the Board does not consider the disability picture prior to October 2014, to more nearly reflect the presence of the criteria for an increased rating.   

At the October 2014 examination, however, the Veteran's range of motion was significantly diminished, (exhibiting no dorsiflexion) and plantar flexion only to 30 degrees.  In addition, instability was noted.  Similarly, when examined in 2018, the Veteran had reduced range of motion, and the Veteran's description of impairment on flare ups - "Foot flop or drop all the time"- was considered medically consistent with what the examiner observed.  In the Board's view, this presentation may be reasonably viewed as reflecting a marked limitation of motion.  Because ankylosis has not been shown, a rating in excess of 20 percent is not indicated.  

ORDER

A disability rating in excess of 10 percent for residuals of right distal fibula fracture prior to October 20, 2014, is denied.  

Subject to the law and regulations governing the payment of monetary benefits, effective from October 20, 2014, a 20 percent rating for right distal fibula fracture is granted.  


REMAND

The Board remanded the claim in May 2014 for a medical opinion as to whether the Veteran's currently diagnosed right knee disability was caused by, or aggravated by, his service-connected right ankle disability.  The opinion concerning causation in the subsequent January 2018 VA examination report appears to be incomplete, (it stops mid-sentence).  Likewise, the explanation for the opinion concerning aggravation appears incomplete as its rationale seems to only address the causes of arthritis.  A supplemental medical opinion is required to decide the merits of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who provided the January 2018 medical opinion, and, if he is not available, to a similar qualified practitioner to provide a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed right knee disability is proximately due to, or aggravated by the Veteran's service-connected right ankle disability.  If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

Aggravation is defined for these purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(b) (2017).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran, including a discussion of the significance, if any, given to a lack of treatment records documenting complaints.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant, and return the appeal to the Board for appellate review, after the appellant and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


